Title: To John Adams from Johann Friedrich Daniel Lobstein, 21 October 1822
From: Lobstein, Johann Friedrich Daniel
To: Adams, John


				
					Honourable & Respected Sir!
					Lebanon Pennsylvania October 21. 1822.
				
				To address so distinguished a personage is in a stranger a liberty perhaps unpardonable, but it is from a conviction that any effort, however feeble, that has a tendency to remove the unfavourable and erroneous impressions Europeans have imbibed of this Country, will meet your approbation, and induce you to pardon the writer for transmitting you the contents of his contemplated work—A Topography of the City of Philadelphia, in which the Author has sedulously endeavoured to convince them that their information respecting the Character of the Americans & the Government of the United States is incorrect and emanated from the most sordid and impure motives and that the said Government is the only one on the Globe where is tolerated genuine liberty in every sense of the word. The collection of materials for my said work since my arrival in this Country has engrossed the major part of my time, and during my residence in America I have had the pleasure of contracting an acquaintance with the most eminent of my profession, especially with the learned Doctor Hosack of New york, who has evinced much friendship for me. I flattered myself ere this period to have had it printed, but I find it will be more advisable for me to return for Europe and to have it there published, as the printing in this Country is too expensive. After its publication I will do myself the honour of presenting a Copy to you, which I trust, may prove acceptable.I had yesterday the gratification of receiving from the venerable ex-President of the United-States Thomas Jefferson, a letter in which he expressed much pleasure in the appearance of such a work.I have the honour, to be Respected Sir / with the highest Consideration and / personal regard / your most obedient & / humble servant
				
					Lobstein M.D.
				
				
					The Author intends to publish in future the following works:1. Of the present State of Medicine in North-America, the diseases that Climat is subject to, the treatment of the greatest part of American physicians, and the cause of the so frequent occurrence of gravel, with the good success the Author had in relieving many of such patientscommunicated to the Judgment of physicians.2. Treatise on Dysentery, and the principal praedisposing cause of this disease in the months of July and August in the year 1822 in the several Towns and Counties in Pennsylvania, which raged with uncommon severity, to which is annexed a treatise of the general mode of treatment of the practitioners at those places and the Authors own treatment.3. Treatise on yellow Fever with Remarks by the Author in the year 1819 & 1820 in Philadelphia, with his mode of treatment.4. Researches and Observations on Leprosy5. Description of the hospital, Almshouse, Orphans-Asylum, Institution for the poor, medical Institutions, and the several prisons in Philadelphia.6. Description of travels in the year 1818 to holland and a voyage to the United States, the Authors residence of four years at the latter place, to which is annexed a View of his life and his miseries with frequent malicious contest that where inflicted on him both in Europe an America.Il a dormi longtems, mais c’etait sans someilIl s’agite a present, et pense a son Reveil
				
			